UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission File Number: 000-52640 OAK RIDGE FINANCIAL SERVICES, INC (Exact name of registrant as specified in its charter) North Carolina 20-8550086 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Post Office Box 2 2211 Oak Ridge Road Oak Ridge, North Carolina 27310 (Address of principal executive offices) (336) 644-9944 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒
